Citation Nr: 0006005	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
April 1969.  He died in July 1982.  The appellant, who is the 
veteran's widow, had been married for a period of time after 
the veteran's death.  She has reported that she is currently 
not married and the Regional Office, Lincoln, Nebraska (RO) 
has apparently accepted her current eligibility for the 
benefits sought.  

By rating action dated in February 1983 the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not file an appeal from 
that decision.  In December 1993 and June 1994 rating actions 
the regional office again denied, on the merits, service 
connection for the cause of the veteran's death, after the 
case had been suspended pending new regulations pertaining to 
inservice Agent Orange exposure.  The case was presumably 
decided upon the merits without the need of new and material 
evidence having to be submitted since the new Agent Orange 
regulations presented new liberalizing avenues of 
entitlement.  See Nehmer v. United States Veterans 
Administration, 712 Fed. Supp. 1404 (N. D. Cal. 1989); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1992), 17 Fed. 3d. 
368 (Fed. Cir. 1994).  The appellant appealed from the June 
1994 rating action.  

The case was initially before the Board of Veterans' Appeals 
(Board) in July 1998 when it was remanded for further 
development.  In December 1999 the Board obtained an opinion 
from the Armed Forces Institute of Pathology regarding the 
appellant's claim.  Later in December 1999 the opinion was 
forwarded to the appellant's representative for review and 
response.  The appellant responded later in December 1999.  
The case is again before the Board for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran died in October 1982.  The death certificate 
reflects that the immediate cause of death was 
cardiopulmonary arrest due to a metastatic carcinoma with the 
primary site unknown.  

3.  The veteran's death was due to a widely disseminated 
malignant melanoma.  

4.  The veteran's melanoma was not demonstrated either during 
his active military service or for many years following his 
separation from military service.  

5.  The fatal condition was not caused by and was not related 
to the veteran's service-connected conditions including 
residuals of lymphangiomas or radiation therapy for 
lymphangiomas.  

6.  There is no medical evidence or opinion of record which 
supports a claim that the veteran's fatal condition was the 
result of Agent Orange exposure in service.  


CONCLUSIONS OF LAW

1.  The veteran's fatal carcinoma was not incurred in or 
aggravated during his active military service, may not be 
presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disease or disability.  The fatal condition was not caused by 
radiation or Agent Orange exposure during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311(1999).  

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's death certificate reflects that he died in 
October 1982.  The death certificate reflects that the 
immediate cause of death was cardiopulmonary arrest that was 
due to metastatic carcinoma with the primary site unknown. 


The veteran's service medical records reflect that he had 
been diagnosed throughout service connection with recurrent 
lymphangiomas of the face.  His service medical records do 
not reflect the presence of any carcinoma or melanoma.  

The veteran's initial claim for VA disability benefits was 
submitted in July 1968.  He was examined by the VA in July 
1970 and various findings were recorded.  The diagnoses 
included a psychiatric disability, bronchitis, chondromalacia 
of the left patella, internal derangement of the right knee 
joint and lymphangioma of the right cheek and chin  and 
submental area, recurrent.  

By rating action dated in August 1970 service connection was 
established for a psychiatric condition, rated 30 percent 
disabling and for hypertension, bronchitis, chondromalacia of 
the left patella with internal derangement and lymphangioma 
of the right cheek, chin and submental area, each rated 
10 percent disabling and puncture of eardrums, rated 
noncompensable.  The combined rating for the service-
connected disabilities was 50 percent.  

The veteran was hospitalized by the VA during February and 
March 1973 for a penetrating duodenal ulcer at the head of 
the pancreas.  Surgical procedures were performed for the 
ulcer.  He was again hospitalized by the VA from October to 
November 1973 for gastrointestinal problems.  The final 
diagnoses included chronic bronchitis by history and 
lymphangioma of the right cheek, postoperative resection. 

By rating action dated in May 1974, service connection was 
granted for postoperative residuals of a duodenal ulcer 
penetrating at the head of the pancreas, rated 40 percent 
disabling.  The evaluations for the remaining service-
connected 

conditions were confirmed and continued.  The combined 
evaluation for the service-connected conditions was increased 
to 70 percent.  A total rating based on individual 
unemployability was also granted effective from May 1973. 

The veteran was hospitalized by the VA on a number of 
occasions from 1974 to 1980, primarily for episodes of 
pancreatitis.  

The veteran was hospitalized by the VA from April 1982 until 
the time of his death in July of that year.  He was 
hospitalized for complaints including cramping pain in his 
legs and knees, swelling of his hands and feet at night and a 
dull right upper quadrant pain over the four weeks prior to 
admission with slight nausea and vomiting.  He had also 
sustained a 15-pound weight loss in the previous two months.  
Various findings were recorded on physical examination.  The 
final hospital clinical diagnoses were disseminated malignant 
neoplasm, disseminated of unknown type, probably carcinoma of 
the pancreas or malignant mesothelioma, chronic pancreatitis, 
resection of lymphangioma of the right neck on several 
occasions, laparotomy for abdominal pain in 1971 and surgery 
for perforated gastric ulcer in 1977.  

The final pathological diagnoses following autopsy were 
malignant melanoma involving many bodily organs; bilateral 
bronchopneumonia with abscesses of both lungs; status post 
several surgical procedures; moderate atherosclerosis and 
fatty changes of the liver.  

The regional office thereafter received records of the 
veteran's treatment in September 1976 at the Emanuel Medical 
Center for pancreatitis and at the St. Joseph Hospital in 
July 1981 for chronic pancreatitis with malabsorption and 
diabetes mellitus secondary to the pancreatitis.  

A statement by a VA physician, dated in June 1994, reflected 
that the primary pathological finding on the autopsy was 
malignant melanoma involving various bodily areas.  He stated 
that the malignant melanoma was in no way similar to or 
likely to be confused with multiple myeloma as shown by the 
pathological diagnosis.  

During the course of an April 1996 hearing at the regional 
office, the appellant related that a staff pathologist at a 
VA medical center had told her that, if radiation had been 
given to the veteran, it could have caused the cancerous 
condition.  She indicated that the veteran had had four or 
five surgeries for lymphangiomas during service.  She also 
maintained that the tumors that her late husband had suffered 
from while on active duty were most likely malignant 
melanomas.  

A report by a staff pathologist at a VA medical center 
indicates that the findings in the veteran's case established 
that the malignant cells were melanocytic in origin and not 
of vascular origin.  He stated that the findings therefore 
confirmed a diagnosis of metastatic malignant melanoma.  

Excerpts of record from a medical publication are to the 
effect that although a lymphangioma is a benign lesion there 
were cases of malignant transformations of previously 
irradiated lymphangiomas.  

In February 1997 a VA physician, an oncology fellow, 
indicated that radiation treatment in service for the 
veteran's lymphangioma had not caused the later development 
of malignant melanoma.  Gamma radiation was not a melanoma 
proliferating radiation; rather, it was a tumor suppressing 
radiation.  Only UVA or UVB radiation had been shown to 
contribute to the development of melanoma.  

The regional office later received records from the Bishop 
Clarkson Memorial Hospital reflecting the veteran's treatment 
in October 1976.  The final diagnoses were abdominal pain of 
uncertain etiology, chronic pancreatitis and postoperative 
residuals of gastrointestinal surgical procedures.  

In October 1999 the Board referred the veteran's records 
including tissue blocks and slides taken while the veteran 
was hospitalized at the VA Medical Center from April to July 
1982 to the Armed Forces Institute of Pathology.  The Board 
asked that several questions be answered including whether 
the cause of the veteran's death was due to malignant 
melanoma.  

In a response dated in December 1999 the Armed Forces 
Institute of Pathology (AFIP) indicated that the findings 
from the pathological materials supported the diagnosis of 
metastatic malignant melanoma.  The AFIP indicated that it 
had again reviewed biopsy results and a tissue sample taken 
during service and concurred with the original diagnosis of 
lymphangioma.  The AFIP indicated it did not believe that 
that was related to the metastatic malignant melanoma that 
was present at autopsy.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignancy becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was  
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where, at the time of death, the veteran had service-
connected disability rated 100 percent disabling, careful 
consideration is given as to whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
a vital organ as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312(c)(4).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, a number of diseases shall 
be service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, multiple myeloma, soft tissue sarcoma 
and specified respiratory cancers even though there is no 
record of such diseases during service.  38 C.F.R. §§ 3.307, 
3.309.  A veteran who, during active military, naval or air 
service served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.  

In this case, as indicated previously, the veteran's service 
medical records reflect that he was diagnosed throughout 
service with recurrent lymphangiomas of the face and service 
connection had been granted for conditions including 
residuals of the lymphangiomas, rated 10 percent disabling.  
However, his service medical records do not reflect the 
presence of any carcinoma, including a malignant melanoma.  
The fatal carcinoma was initially medically shown shortly 
before the veteran's death in October 1982, many years 
following his separation from military service.  Thus, 
service connection would not be warranted for the fatal 
condition either on the basis of direct service incurrence or 
on the basis of having become manifest to the required degree 
within one year following the veteran's separation from 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the December 1999 
opinion, the Armed Forces Institute of Pathology indicated 
that the veteran's service-connected lymphangioma was not 
related to the metastatic malignant melanoma that was present 
at autopsy.  Thus, service connection would not be warranted 
for the fatal disorder as secondary to a service-connected 
disease or disability.  38 C.F.R. § 3.310.  

The clinical summary of the veteran's terminal 
hospitalization from April to July 1982 reflected final 
diagnoses including a disseminated neoplasm of unknown type, 
probably carcinoma of the pancreas or malignant mesothelioma.  
The veteran's service-connected disabilities included 
postoperative residuals of a duodenal ulcer penetrating the 
head of the pancreas.  However, the subsequent, and 
definitive, final autopsy protocol determined that the 
veteran's death was due to a widely disseminated malignant 
melanoma; no carcinoma of the pancreas was found.  Thus, the 
evidence does not establish that the veteran had cancer of 
the pancreas at the time of his death which caused or 
contributed to his death and which could possibly be related 
to his service-connected gastrointestinal disorder.

The appellant has also maintained that the radiation therapy 
the veteran received for the lymphangioma during service may 
have caused the tumors to become malignant.  However, in 
February 1997 a VA physician, an oncology fellow, indicated 
that the radiation treatment in service for the veteran's 
lymphangioma had not caused the later development of the 
malignant melanoma.  She indicated that gamma radiation was 
not a melanoma proliferating radiation but rather was a tumor 
suppressing radiation.  Thus, service connection for the 
veteran's fatal condition on the basis that it was secondary 
to radiation treatment for the service-connected 
lymphangiomas would not be in order.  38 C.F.R. § 3.311.

The appellant has also maintained that the veteran was 
exposed to Agent Orange  during service and that that 
exposure may have resulted in the condition causing the 
veteran's death.  In this regard, the veteran's service 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era.  Although service connection may be 
established for a number of disabilities on a presumptive 
basis as resulting from Agent Orange exposure based on 
service in Vietnam, the veteran's fatal malignant melanoma is 
not among the listed conditions, thus, he may not be presumed 
to have been exposed to Agent Orange during service.  McCartt 
v. West, 12 Vet. App. 164 (1999).  There is no medical 
evidence of record establishing that the veteran's fatal 
disorder was caused by exposure to Agent Orange during 
service.  

In summary it is apparent that service connection on a 
direct, causal basis for the veteran's fatal disorder is not 
warranted either on the basis of direct service incurrence; 
on the basis of the presumptive provisions of the law; as 
secondary to a service-connected disease or disability; or as 
due to the radiation therapy for the veteran's service-
connected lymphangiomas.  

The remaining question for consideration is whether the 
service-connected conditions contributed to rather than 
caused the veteran's death.  In this regard, the record 
reflects that the veteran had established service connection 
for a number of conditions including postoperative residuals 
of a duodenal ulcer penetrating the head of the pancreas, 
rated 40 percent disabling; a psychiatric disability, 
hypertension, bronchitis, chondromalacia of the left knee and 
lymphangioma of the right cheek, chin and submental areas, 
each rated 10 percent disabling.  The combined rating for the 
service-connected disabilities was 70 percent.  In addition, 
a total rating based on individual unemployability had been 
in effect since May 1973. Although some of the disabilities 
involved vital organs, none of those disabilities were rated 
100 percent disabling.  Furthermore, it has not been shown 
that any of the service-connected disabilities were of such 
nature and severity so as to result in debilitation or 
otherwise hasten the veteran's death.  Accordingly, the Board 
is unable to conclude that the veteran's service-connected 
conditions contributed to his death.  Service connection for 
the cause of the veteran's death is therefore not in order.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

